Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4 March 2021.  These drawings are acceptable.
Specification
The amendments to the Specification were received on 4 March 2021.  These amendments are acceptable.
Allowable Subject Matter
Claims 1-5, 8-15, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1 and 11, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, ----a bolted joint comprising, among other features, 
a first component including a first row of first bolt holes; 
a second component including a second row of second bolt holes, a plurality of fasteners; and 
crushable spacers disposed around respective ones of the shanks of the fasteners, wherein each of the crushable spacers has a tubular body with first and second enlarged ends, a peripheral wall that incorporates at least one weakening feature, the at least one weakening feature including a plurality of circular holes extending through the peripheral wall and a semicircular annular bulge located near a center of the peripheral wall.
ii.	Claims 2-5, 8-10, 12-15, 18-20 are allowed at least by virtue of their respective dependency upon an allowable base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741